Title: To John Adams from John Sullivan, 15 – 19 March 1776
From: Sullivan, John
To: Adams, John


     
      Dear Sir
      Winter Hill March 15th 1776
     
     Your very Acceptable Favour of the 7th Instant Came to hand this Day. You could not have Conferred a greater obligation on me than by giving yourself the Trouble to write me; but when you give me to understand that my Services are acceptable in Your Eyes and in the Eyes of the Congress in General I already Esteem myself fully rewarded for all my toils; and cannot but persevere in my Endeavours to Deserve the good opinion of the Congress and my Country.
     
     The Enemy after having been Severely handled by our Shot and Shells for a few nights found us in full possession of Dochester Heights. This Threw them into the utmost Consternation. They Endeavoured to Elevate their Cannons So as to Breach our works by Sinking the Hinder wheels of the Cannon into the Earth but after an unsucesful Fire of about two Hours, they grew weary of it and Desisted. They then ordered Lord Piercey with 3000 Troops on board the Transports and to proceed to the Castle from whence he was to Come and attack our works on the South while the Granadier and Light Infantry were to Land from Boston on the North Point of Dochester Called Nook Point and attack our Lines on the other Side: This was no more than we Expected and had therefore prepared Signals at Roxbury to notify us of the Enemys movement and upon their making an Attack at Dochester we were to Land in our Boats on the North of Boston And Carry the Town Sword in hand. I was appointed to Command the first Division, and General Green the Second. General Heath was to Remain in Cambridge with the Troops left here and the attack was to be made by 4000 we not having Boats to Carry more. Our Boats were prepared and men Paraded by them Ready to Embark and all Seemed to be in Longing Expectation for the Signal: but the Reknowned Lord Piercey Disappointed us for he Instead of his Prospect Glass took a Multiplying Glass and viewd our people from the Castle and made them fifty thousand when in fact we only Sent our four thousand. This prevented their attack and Deprived us the pleasure of Walking the Streets of Boston for that time. The Troops then thought of nothing but Quitting the Town and have been Ever Since preparing for their Departure.
     
     
      Sund Tuesday June i.e. March18 19th 1776
      
     
     Dear Sir I had not time on the 15 Inst. to finish my Letter and now beg Leave to give you Some further Intelligence viz. on Saturday Evening our People took possession of Nook Hill near Boston. They Continued a Cannonading all night without hurting a Man. In the morning they found the Approaches So near and being Suspicious that we were about taking possession of Noddles Island they Embarked Early on Sunday morning and fell Down to the Castle. We Saw the Ships under way about 8 in the morning and the River full of Boats with Armed Soldiers. This gave an Alarm as Some Suspected they were about to Land at Dochester but having a full view of them with a Glass from Plowed Hill I found they were going on board the Ships. I then took my Horse and Rode Down to Charlestown Neck where I had a Clear view of Bunkers Hill. I Saw the Sentrys Stand­ing as usual with their Firelocks Shouldered but finding they never moved I Soon Suspected what Regiment they belonged to and upon taking a Clear view with my Glass found they were only Effigies Set there by the flying Enemy. This Convinced me that they were Actually fled for if they meant to Decoy us they would have taken away Every appearance of Men. By this time I was Joined by Colo. Mifflin who with my Brigade Major agreed to go up Sending two persons Round the works to Examine whether there was any of them in the Rear of the works while we went up in the front. I at the Same time Sent for a Strong party to follow us on to the Hill to assist us in Running away (if necessary). We found no persons there and bravely Took a fortress Defended by Lifeless Sentries. I then brought on the party to Secure what we had So bravely won and went Down to the other works where we found all Abandoned but the works not Injured in any part. We hailed the ferry Boat which came over and Informed us that they had abandoned the Town. We then gave Information to the General who ordered me with the Troops under my Command to take possession of Charlestown and General Putnam with 2000 men to take possession of the works in Boston and on Monday morning his Excellencey Make his Entry into Boston and Repaired to Mr. Hancocks House where we found his Furniture Left without Injury or Diminution. Indeed General Grant Sent for the man Left in Charge of the House and Desired him to Examine whether any of the Furniture was Damaged which he Said was not (Though I believe the Brave General had made free with Some Articles in the Cellar). Indeed the Buildings Except the old wooden ones have Suffered but very Little by the Rebel Army. We found about forty good Cannon, a fine 13 Inch mortar and great Quantity of Stores which they in their Hurry have Left for our use. They Spiked up the Cannon but we can Easily Clear them. I Shall this Day visit your House or rather mine and Inform you what State it is Left in and for your Sake and the Lady who gave it me as well as my own Shall see that no Injury is Done to it in future. Till I can have the pleasure of Seeing you and your family in full possession. I Expect to march for New York in two or three Days part of our Army having marched Some Days Since and the whole is to follow to prevent them getting possession of that Important Post.
     I have Seen Common Sense and admire it and wish that your Bretheren had a Sufficient share of it. It Takes well with the Army and the People in General and I hope So Rational a Doctrine will be Established throughout the Continent as the only Doctrine which will work out the Salvation of America. You ask me if we have any Colonels fit for Brigadiers and who they are. I will undertake to Recommend one Viz Colo. Stark who is an old veteran and has better pretensions than any other Colonel in the Army though by Down right Dint of Blunder he was Ranked below other Colonels in the Army when by the very Principles the Committee pretended to go upon he Should have been the first. This Recommendation I Submit to your wise Consideration. I beg you to make my most Respectful Compliments to Colo. Hancock, Mssrs Adams, Pain and Garey and believe me to be Dr Sir with much respect your most obedt. Servt.
     
      Jno Sullivan
     
    